Citation Nr: 1211481	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1964 to August 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, a Board personal hearing (Travel Board) was held before the undersigned Veterans Law Judge in Roanoke Virginia.  A transcript of the hearing is associated with the Veteran's claims file.  

In a December 2011 rating decision, the RO again denied an earlier effective date for a total rating by reason of individual unemployability (TDIU).  The Veteran submitted a notice of disagreement with this decision and a statement of the case was issued.  To date, the claims file and electronic records do not show a substantive appeal from the Veteran on the issue of earlier effective date for TDIU.  If the veteran has not done so, but intends to appeal this issue, he must file a substantive appeal.  See 38 C.F.R. §§ 20.202, 20.203, 20.302 (2011) (Board does not have jurisdiction unless a timely substantive appeal is filed).  For this reason, it would be inappropriate for the Board to interfere with the appeal process by addressing the issue of earlier effective date for TDIU at this time.  

The record shows that in February 2012 the Veteran has requested a video-conference hearing.  It is unclear from the claims file to which issue such request may apply.  Because such hearing request appears to have been received following issuance of the statement of the case in February 2012 on the issue of earlier effective date for TDIU, the hearing request likely pertains to that issue, which is not currently before the Board.  

To the extent that such a hearing request possibly pertains to the issue now before the Board (initial rating for diabetic retinopathy), either explicitly or by checking the block on the VA Form 9 that requests a hearing for all issues on appeal, the Board finds the Veteran is not entitled to a second Board personal hearing on the issue of initial rating for diabetic retinopathy.  The controlling statute, 38 U.S.C.A. § 7107(b), provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2002) (emphasis added).  The implementing regulation, which is expressly entitled "Right to a hearing," provides that "a hearing" will be granted when the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2011) (emphasis added).

The Board further notes that this statute also refers, in other contexts, as ensuring that the Board affords the Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).  There is nothing within the applicable statutes and regulations mandating the Board to provide a veteran with multiple hearings for an issue on appeal.  Rather, a review of the hearing regulations implies that a new hearing may be warranted only upon a showing of sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717  (2011).  Because in July 2010 the Veteran in this case was provided with a Board personal hearing (Travel Board) regarding the issue on appeal (initial rating for diabetic retinopathy), and there is nothing in the record to suggest that any portion of official transcript is missing or unavailable, the Board finds that the Veteran is not entitled to a second hearing on this issue.  

In October 2011, the issue of an initial compensable rating for diabetic retinopathy was remanded by the Board for further development of the evidence.  That development has been accomplished, and the issue has been returned to the Board for further appellate action.  


FINDING OF FACT

Throughout the appeal, the Veteran's bilateral nonproliferative diabetic retinopathy has been manifested by distant corrected visual acuity of 20/20 in both eyes, without incapacitating episodes, field of vision deficits, or impairments of ocular muscle function.  


CONCLUSION OF LAW

The criteria for a separate initial compensable rating for bilateral nonproliferative diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.79, Diagnostic Codes (Codes) 6006, 6066, 6080, 6090 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2008 statement of the case (SOC) provided notice on the "downstream" element of rating.  A December 2011 supplemental SOC (SSOC) readjudicated the initial rating issue after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a November 2006 letter also provided the general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records, including recent VA outpatient treatment records obtained pursuant to remand by the Board in October 2011, have been secured.  The RO arranged for a VA examination in November 2006.  The Board finds that the opinion obtained is adequate as it was provided by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for any opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his/her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Disability Rating Laws and Regulations

Service connection for nonproliferative diabetic retinopathy was granted by the RO in a December 2006 rating decision, which also assigned a noncompensable (0 percent) initial disability rating under the provisions of Code 6066, effective from the date of claim in July 2006.  Retinopathy may also be rated under 38 C.F.R. 
§ 4.79, Code 6006. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In this case, the Board has considered the entire period of initial rating appeal from July 2006 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Eye disabilities rated under DCs 6000 to 6009 are rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6006.

Under the General Rating Formula based on incapacitating episodes, the following ratings apply:  a 10 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months; and a 60 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

A note to DC 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  

As for visual impairment, a noncompensable rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes and a 10 percent compensable rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye.  38 C.F.R. § 4.79, Code 6066.

Initial Rating of Diabetic Retinopathy

The Veteran contends that a higher (compensable) rating is warranted for the service-connected diabetic retinopathy.  At the Board personal hearing in July 2010, the Veteran testified that his eye disability had recently worsened.  He has complained of fluctuation in vision with occasional blurry vision.

An examination was conducted by VA in November 2006.  At that time, it was reported that the Veteran had diabetes mellitus for approximately nine years.  The Veteran complained of fluctuation in his vision with blurriness sometimes, but reported that he had no double vision, no eye pain, and needed no eye medications.  On examination, the best corrected visual acuity was 20/20 in each eye.  Other findings included no diplopia, and slit lamp examination showed subconjunctival hemorrhages nasally in the left eye and dot hemorrhages of the right eye.  The assessment was nonproliferative diabetic retinopathy of the right eye.  

VA outpatient treatment records include reports of eye examinations in September 2006, July 2011, and October 2011.  In July 2011, ocular hypertension and cataracts were noted.  The Veteran was placed on medication for glaucoma (a separate eye disability for which service connection has not been claimed or established).  Corrected visual acuity is shown to be 20/20 in each eye.  

The evidence reflects that the Veteran has been diagnosed as having mild nonproliferative diabetic retinopathy, but there has not been significant impairment of visual acuity that will meet or approximate the criteria for an initial compensable rating for retinopathy based on impairment of visual acuity at any time during the initial rating appeal (from the effective date of the grant of service connection).  Examinations have shown that the corrected visual acuity has been 20/20 or better in both eyes.

Furthermore, the evidence shows no incapacitating episodes due to the Veteran's eye disability at any time during the initial rating appeal.  Medical records do not reflect any prescribed bedrest, and the Veteran has not reported such periods of incapacitation.  For these reasons, the Board finds that the symptoms of the Veteran's retinopathy more closely approximate the criteria for a noncompensable rating under Codes 6006 and 6066.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.79, Codes 6006, 6066.  

In addition, the evidence shows no field of vision deficits or impairment of ocular muscle function as an alternative basis for higher initial rating.  The absence of field of vision deficits was specifically noted during the November 2006 VA examination.  Based on this evidence, the Veteran is not entitled to compensable ratings under DCs 6080 or 6090 for any period.

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher (compensable) initial disability rating for diabetic retinopathy, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's central visual acuity directly corresponds to the schedular criteria for a noncompensable evaluation for visual impairment.  The schedular rating criteria also provide potential ratings eye disability on the basis of incapacitating episodes, field of vision deficits, and impairments of ocular muscle function.   For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's eye 

disability, and no referral for an extraschedular rating is required.  

Finally, the Veteran is in receipt of TDIU, so there is no need to address this issue  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial compensable rating for diabetic retinopathy is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


